Name: Commission Regulation (EC) No 1443/98 of 6 July 1998 establishing the supply balance for the Canary Islands in the rice products sector
 Type: Regulation
 Subject Matter: trade;  tariff policy;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31998R1443Commission Regulation (EC) No 1443/98 of 6 July 1998 establishing the supply balance for the Canary Islands in the rice products sector Official Journal L 191 , 07/07/1998 P. 0043 - 0044COMMISSION REGULATION (EC) No 1443/98 of 6 July 1998 establishing the supply balance for the Canary Islands in the rice products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3(4) thereof,Whereas the common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands are laid down in Commission Regulation (EC) No 2790/94 (3), as last amended by Regulation (EC) No 825/98 (4);Whereas in order to apply Article 2 of Regulation (EEC) No 1601/92 the forecast supply balance for the Canary Islands should be established for rice-sector products; whereas that balance must be established on the basis of the requirements of that region;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 In application of Article 2 of Regulation (EEC) No 1601/92, the forecast supply balance quantities in the rice sector benefiting from the exemption from import duty or from Community aid for products coming from the rest of the Community shall be as set out in the Annex hereto.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 13.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 296, 17. 11. 1994, p. 23.(4) OJ L 117, 21. 4. 1998, p. 5.ANNEX >TABLE>